Citation Nr: 1032486	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  07-03 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
major depressive disorder.

2.  Entitlement to service connection for partial loss of the 
bilateral lower extremities, to include as secondary to 
degenerative disc disease and degenerative joint disease of the 
lumbosacral spine.

3.  Entitlement to service connection for bowel and bladder 
dysfunction, to include as secondary to degenerative disc disease 
and degenerative joint disease of the lumbosacral spine.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for a right shoulder 
disorder.

6.  Entitlement to service connection for a neck disorder.




REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Pflugner


INTRODUCTION

The Veteran served on active duty from March to May 1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

The issues of entitlement to service connection for partial loss 
of the bilateral lower extremities, bowel and bladder 
dysfunction, hypertension, a right shoulder disorder, and a neck 
disorder, are addressed in the remand portion of the decision 
below and are remanded to the RO via the Appeals Management 
Center in Washington, DC.


FINDING OF FACT

Throughout the pendency of this appeal, the Veteran's major 
depressive disorder was manifested by the following:  being well 
and/or fairly groomed; able to adequately maintain his personal 
hygiene and perform activities of daily living; generally 
pleasant and cooperative; laughed a lot during some therapy 
sessions; made good, reasonable, or appropriate eye contact; 
exhibited no psychomotor abnormalities or retardation, except for 
some "mild" agitation; his thinking was generally coherent, 
connected, and free of overt delusional content; there were no 
signs or reports of hallucinations; no internal preoccupation; no 
gross impairment in judgment; gross impairment of impulse 
control, with the exception of periodic angry outbursts; 
relatively good and/or intact insight; no gross deficits of 
cognitive functions; fully alert and oriented to time, place, and 
person; speech of a normal rate, volume, fluency, and coherency, 
with tight associations, but slightly loud on one occasion; 
occasional feelings of worthlessness or hopelessness; no 
excessive guilt; demonstrated linear, logical, and goal-directed 
thinking; no impairment of thought processing or communication; 
no reports or findings of panic attacks; no "behavioral 
dysfunctions"; rare crying episodes; occasional, fleeting 
suicidal and homicidal ideations, but no plans for or intent; 
adequate control of his temper; subjective complaints of short-
term memory problems stemming from difficulties with 
concentration and distractibility; moods that were "alright," 
or "angry," or dysphoric, or that he was "doing great," or 
"doing pretty well"; subjective reports of mood swings; 
demonstrated an affect that was deemed to be "broad," generally 
euthymic, of normal range with no evidence of inappropriateness 
or lability, full, neutral, hostile and agitated with increased 
anxiety, mildly anxious, angry, mildly restricted, or "mildly 
constricted";  occasional hostility and anger; some suppressed 
anger; occasionally appeared very angry, quite anxious, and/or 
felt tense or worried about "tomorrow"; occasionally he was 
calm, not hostile, very relaxed, or having no anxiety; periods of 
fatigue and low energy; and an occasionally inability to sleep.  
His GAF scores ranged from 45 to 85.
 

CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for major 
depressive disorder have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code 9434 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim addressed herein, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2009).  Specifically, the RO's letters to 
the Veteran, dated in January 2006, April 2006, and June 2008, 
satisfied the duty to notify provisions relating to the Veteran's 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
purpose behind the notice requirement has been satisfied because 
the Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim, including 
the opportunity to present pertinent evidence.

Additionally, the RO's June 2008 letter to the Veteran notified 
him that he must submit, or request that VA obtain, evidence of 
the worsening of his disability and the different types of 
evidence available to substantiate his claim for a higher rating.  
This letter also informed him of the general requirements to 
obtain a higher rating and notified him of the need to submit 
evidence of how such worsening effected his employment.  See 
Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1275-82 (2009).  For 
these reasons, the Board finds that the content requirements of 
the notice VA is to provide have been met and no further 
development is required regarding the duty to notify.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The RO has obtained the Veteran's 
service treatment records, VA treatment records, and his 
identified private treatment records.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  Moreover, in July 2009, the Veteran underwent 
an adequate VA examination in order to ascertain the severity of 
his service-connected major depressive disorder.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).  Specifically, the 
examiner took into account the Veteran's statements and treatment 
records, which allowed for a fully-informed evaluation of the 
claimed disability.  Finally, there is no indication in the 
record that additional evidence relevant to the issue being 
decided herein is available and not part of the record.  See 
Pelegrini, 18 Vet. App. at 120.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this claim, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); 
see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing 
prior case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination); Fenstermacher v. Phila. 
Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be 
predicated on insufficiency of notice since its purpose had been 
served.").  

Historically, the Veteran served on active duty from March to May 
1971.  Service connection was granted in September 1995 and a 10 
percent evaluation was assigned, effective  April 1995.  In April 
2003, this evaluation was increased to 30 percent, effective July 
17, 200.  In November 2005, the Veteran submitted a claim of 
entitlement to an evaluation in excess of 30 percent for his 
service-connected major depressive disorder, which was denied in 
April 2006.  After the Veteran perfected an appeal, the claim was 
certified to the Board for appellate review.

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2009).  The Rating Schedule 
is primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a result 
of or incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the average 
impairment of earning capacity resulting from such diseases and 
injuries and their residual conditions in civilian occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2009).  In resolving this 
factual issue, the Board may only consider the specific factors 
as are enumerated in the applicable rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to 
trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2009).  Consideration of the whole recorded history is 
necessary so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  Although the regulations do not give past 
medical reports precedence over current findings, the Board is to 
consider the Veteran's medical history in determining the 
applicability of a higher rating for the entire period in which 
the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 
(1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007) 
(noting that staged ratings are appropriate whenever the factual 
findings show distinct time periods in which a disability 
exhibits symptoms that warrant different ratings).

Major depressive disorder is rated at 30 percent when the 
evidence of record demonstrated occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as: depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, and 
mild memory loss (such as forgetting names, directions, recent 
events).

A 50 percent rating is warranted when there is occupational and 
social impairment with reduced reliability and productivity due 
to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  38 C.F.R. 
§ 4.130, Diagnostic Code 9434.

A 70 percent evaluation is warranted where there is objective 
evidence demonstrating occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to suicidal ideation; 
obsessional rituals which interfere with routine activities, 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately, or effectively; impaired impulse 
control, such as unprovoked irritability with periods of 
violence; spatial disorientation, neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances, 
including work or a work-like setting; and the inability to 
establish and maintain effective relationships.  Id.

A 100 percent disability evaluation is warranted when there is 
total occupational and social impairment, due to such symptoms 
as: persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time and place; memory loss for names of close 
relatives, own occupation, or own name.  Id.

In evaluating the evidence, the Board considers the various 
Global Assessment of Functioning (GAF) scores that clinicians 
assign.  The GAF is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health illness.  See Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. 
App. 240 (1995).  GAF scores ranging between 81 and 90 reflect 
absent or minimal symptoms (e.g., mild anxiety before an exam), 
good functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied with 
life, no more than everyday problems or concerns (e.g., an 
occasional argument with family members).  GAF scores ranging 
between 71 and 80 reflect that if symptoms are present they are 
transient and expectable reactions to psychosocial stressors 
(e.g., difficulty concentrating after family argument; no more 
than slight impairment in social, occupational, or school 
functioning (e.g., temporarily falling behind in schoolwork).  A 
GAF score of 61-70 reflects some mild symptoms, such as depressed 
mood and mild insomnia, or some difficulty in social, 
occupational, or school functioning, but generally functioning 
pretty well, and has some meaningful interpersonal relationships.  
Id.  A GAF score of 51-60 indicates moderate symptoms or moderate 
difficulty in social, occupational or school functioning.  Id.  A 
GAF score of 41 to 50 is defined as denoting serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, occupational, or 
school functioning (e.g., no friends, unable to keep a job).  Id.

In March 2004, the Veteran reported difficulties with his spouse, 
feeling "quite low," and that he lacked motivation "to do 
anything."  He also reported experiencing "a lot" of 
suppressed anger causing him to want to "lash out" at his 
spouse.  The Veteran then reported that his mood was "alright 
most of the time," and did not report any feelings of 
worthlessness, hopelessness, or excessive guilt.  He denied 
crying episodes and thoughts or plans for suicidal or homicidal 
actions.  He also reported sleeping fine with the use of a 
continuous positive airway pressure (CPAP) machine.  A mental 
status examination demonstrated that the Veteran was well-
groomed; generally pleasant and cooperative; made good eye 
contact; exhibited no psychomotor abnormalities; showed some 
suppressed anger; spoke with a normal rate and volume; had an 
"alright" mood; a generally euthymic affect of normal range and 
with no evidence of inappropriateness or lability; his thinking 
was generally coherent, connected, and free of overt delusional 
content; no internal preoccupation; no signs or report of 
hallucinations; no gross impairment in judgment or impulse 
control; demonstrated relatively good insight; no gross deficits 
of cognitive functions; and was fully alert and oriented to time, 
place, and person.  The diagnosis was major depressive disorder, 
with a GAF score of 80.  The examiner characterized the Veteran's 
major depressive disorder as being "stable."

Later in March 2004, the Veteran reported no nervousness; no 
feelings of depression; no delusion; no hallucinations; no memory 
loss; and no sleep disturbance.

In June 2004, the Veteran reported working hard to improve his 
relationship with his spouse and that sessions with a social 
worker helped in that regard.  Since starting these sessions, the 
Veteran reported that his depression was "sort of in and out."  
He also reported fatigue "all of the time"; that his mood was 
"alright most of the time"; and that he was able to sleep using 
a CPAP machine.  He denied feelings of worthlessness, 
hopelessness, or excessive guilt; crying episodes; and thoughts 
or plans for suicidal or homicidal actions.  The results of a 
mental status examination mirrored the findings of the March 2004 
examination.  The diagnosis was major depressive disorder, with a 
GAF score of 80.

In July 2004, the Veteran reported that had continued to work 
hard to improve his relationship with his spouse and that he had 
continued attending therapy sessions.  He then stated that he did 
not feel as though he would benefit further from these sessions, 
but agreed to keep in contact with the counselor should he feel 
the need to return to therapy.  The Veteran reported that he had 
been doing "alright" and that his depression "has been sort of 
in and out."  The Veteran again reported feeling fatigue "all 
of the time," with lack of motivation and interest in general 
activities.  He said that he had low energy levels and poor 
concentration, which tended to cause "some" memory lapses.  He 
described his mood as being "alright most of the time."  He 
endorsed some feelings of worthlessness and hopelessness, but 
denied crying episodes.  He slept fine with a CPAP machine and 
affirmed no intent, thoughts, or plans for suicidal or homicidal 
actions.  A mental status examination revealed that the Veteran 
was well-groomed; generally cooperative, but with some hostility 
and anger when discussing issues of his health care; made good 
eye contact; demonstrated no psychomotor abnormalities except for 
some "mild" agitation; speech of a normal rate, volume, 
fluency, and coherency; a self-described "angry" mood"; a 
generally euthymic affect of normal range and appropriateness, 
with some brief periods of agitation and hostility; linear, 
logical, and goal-directed thinking; no overt delusional content; 
no internal preoccupation; no hallucinations or illusions; intact 
insight and judgment; no gross deficits of cognitive functions; 
and was fully alert and oriented to time, place, and person.  The 
diagnosis was major depressive disorder, with a GAF score of 70.

In September 2004, the Veteran reported that had continued to 
work hard to improve his relationship with his spouse, but that 
he discontinued attending therapy sessions.  The Veteran 
acknowledged that he had been doing "alright" and his 
depression has been "sort of in and out," but that it had 
recently worsened due to a court ruling against him.  The Veteran 
reported fatigue "at times," with lack of motivation and 
interest in general activities.  His low energy level and poor 
concentration tended to cause some memory lapses.  The Veteran 
endorsed some feelings of worthlessness and hopelessness, but 
denied crying episodes.  He continued to sleet "fine" with a 
CPAP machine and denied intent, thoughts, or plans for suicidal 
or homicidal actions.  A mental status examination showed that 
the Veteran was well-groomed; generally cooperative, but with 
some hostility and anger; made good eye contact; demonstrated no 
psychomotor abnormalities, with the exception of some mild 
agitation; fluent and coherent speech of a normal rate and 
volume; a self-described "angry" mood; a generally euthymic 
affect of a normal and appropriate range, with some brief periods 
of agitation and hostility; linear, logical, and goal-directed 
thinking; no overt delusional content; no internal preoccupation; 
no hallucinations or illusion; intact judgment and insight; no 
gross deficits of cognitive function; and he was alert and 
oriented to time, place, and person.  The diagnosis was major 
depressive disorder, with a GAF score of 70.

In addendum to the September 2004 treatment report, the attending 
doctor stated that the Veteran's depression had "clearly 
improved" with medicinal therapy, but that some residual 
dysphoria persisted.  The attending stated that, while this "may 
be due to [an] adjustment disorder," the Veteran's medication 
was increased to see if the Veteran experienced additional 
benefits.

In June 2005, the Veteran reported continued difficulty with his 
memory and sexual dysfunction; racing thoughts; poor 
concentration; and focus.  He stated that he was coping better 
with his marriage, but continued to have feelings of sadness, 
with crying episodes "sometimes."  He endorsed being easily 
irritated, being quick to get angry, and that he sometimes felt 
numb, but denied feeling helpless or hopeless.  On a 10-point 
mood scale, 10 being the best mood, the Veteran reported that his 
mood was a 7.  The Veteran also reported experiencing social 
anxiety, feeling "panicky" whenever he was in a situation where 
he had to speak to other people or take "center stage."  The 
Veteran reported better sleep with trazadone.  The examiner found 
that the Veteran appeared to be "very angry and hostile at 
everybody and everything that is happening around him, especially 
his medical care providers."  The Veteran denied suicidal or 
homicidal ideations, hearing voices, and manic symptoms.  A 
mental status examination demonstrated that the Veteran was 
fairly groomed; generally cooperative, but demonstrated a lot of 
hostility and anger toward health care providers; made good eye 
contact; demonstrated no abnormal psychomotor activity; 
occasional agitation; speech of a normal rate, but slightly loud; 
an "alright" mood; an affect that seemed more hostile and 
agitated with increased anxiety; linear and logical thinking; no 
delusions or hallucinations; and alert and fully oriented in all 
3 phases.  The diagnosis was major depressive disorder, and a GAF 
score of 65 was assigned.

In July 2005, the Veteran reported experiencing "a lot of 
improvement" since June 2005.  The Veteran specifically stated 
that he was doing much better, partly because of his continued 
attendance at church, and that his religious belief helped him 
control his anger and hostility.  The Veteran also attributed 
some of his improvement to new prescription medications, which 
helped him feel calmer, less anxiety, and reduced hostility and 
anger.  Further, the Veteran stated that he decided to start 
taking wellbutrin, which improved his concentration and memory.  
The examiner noted that, overall, things were much better for the 
Veteran, that he was more relaxed, had more energy, that he was 
able to get "very good" sleep, and that his appetite was fine.  
The Veteran reported ongoing problems with his libido, but that 
he was not concerned about it.  He denied suicidal and homicidal 
ideations, feelings of hopelessness and helplessness, and other 
psychotic or manic symptoms.  A mental status examination showed 
that the Veteran was much more calm; not hostile; laughed a lot; 
fairly groomed; cooperative; good eye contact; no psychomotor 
abnormalities; no agitation; speech of normal rate and volume; a 
mood self-described as "doing great"; euthymic affect; very 
relaxed; no anxiety; linear and logical thinking; no delusions, 
hallucinations, suicidal, or homicidal ideations; and alert and 
oriented in all 3 phases.  The diagnosis was major depressive 
disorder with a GAF of 75.

In August 2005, the Veteran reported continued improvement with 
the help of his religious beliefs and prescription medications.  
The Veteran stated that things were "pretty good for [him]," 
but that there were some days when he had difficulty coping.  
Despite these occasions, the examiner stated that the Veteran was 
doing quite well and that he had a very positive outlook on 
everything.  The Veteran did not report problems with this 
medication and remained calm.  He was able to control his temper 
and reported feeling "much more in control."  He denied 
problems with sleeping and stated that his energy levels were 
fine.  He was more relaxed and his mood and appetite were fine.  
He denied suicidal and homicidal ideations, feeling helpless or 
hopeless, and other psychotic or manic symptoms.  A mental status 
examination demonstrated that the Veteran was well-groomed; calm; 
cooperative; laughed a lot; overall in good spirits; no hostility 
or anger "at all"; good eye contact; no psychomotor 
abnormalities; no agitation; speech of a normal rate and volume; 
mood self-described as "doing great"; appropriate and euthymic 
affect; linear, logical, and goal-directed thinking; no 
delusions, hallucinations, suicidal, or homicidal ideations; and 
alert and oriented in all 3 phases.  The diagnosis was major 
depressive disorder and a GAF score of 85 was assigned.  The 
examiner stated that the Veteran "demonstrated a lot of 
improvement in the overall management of his depression and 
anxiety."

In October 2005, the Veteran stated that he was doing very well 
with his medications and that he was coping very well his 
depression, denying any major problem.  The Veteran reported 
ongoing marital strife, but that he had become a pastor at his 
church and was working to be ordained as a minister.  He reported 
finding comfort and solace in doing work for his church, which 
helped him cope with his marital issues and his depression.  He 
denied psychotic and manic symptoms, feelings of hopelessness or 
helplessness, and suicidal and homicidal ideations.  He reported 
that his mood remained "fine," that his appetite was good, and 
that his difficulties with sleep have abated since using a CPAP 
machine.  A mental status examination demonstrated that the 
Veteran was well-groomed; overall calm; cooperative; showed mixed 
emotions, including laughing a lot; appeared to be in good 
spirits; did not demonstrate any hostility or anger; spoke with a 
normal rate and volume, with "tight" associations; self-
described his mood as "alright"; had a euthymic, appropriate, 
and neutral affect; his thinking was linear, logical, and goal-
directed; there were no delusion or hallucinations; and he was 
oriented to time, place, and person.  The diagnosis was major 
depressive disorder, recurrent, mild, and his GAF score was 85.

In December 2005, the Veteran reported recently developing memory 
problems, that this ability to concentrate was "very low," and 
that his mind did not stay focused.  Further, the Veteran 
reported some increasing racing thoughts, with brief "blank" 
periods when attempting to remember things.  Moreover, the 
Veteran reported being easily distracted; his energy being down; 
feeling tired; being easily irritable; very impulsive; and 
experiencing feelings of not being in control.  The Veteran 
reported continued marital problems, and reported that he 
unilaterally decided to stop taking a prescription medication 
because he felt it was increasing his depression.  He denied 
suicidal and homicidal ideations, and denied psychotic and manic 
symptoms.  A mental status examination revealed that the Veteran 
was well-groomed; quite anxious; appeared very angry; showed 
mixed emotions and became very upset when discussing his spouse; 
made reasonable eye contact; did not demonstrate psychomotor 
abnormalities; spoke with a normal rate and volume, with tight 
associations; self-described his mood as being angry with mood 
swings; had a mildly anxious and angry affect that was 
appropriate and full; demonstrated linear, logical, and goal-
directed thought; denied delusions and hallucinations; and was 
alert and fully oriented to all 3 phases.  The diagnosis was 
major depressive disorder, recurrent, mild, with a GAF score of 
55.  The examiner then opined that the Veteran was angrier and 
more anxious than previous sessions, which was being aggravated 
by his marital situation.  Despite this, the Veteran continued to 
pursue his desire to become a minister "and in this regard [was] 
doing well."  The examiner recommended to the Veteran that he 
restart his medications to help with his depression and anxiety.

In January 2006, the Veteran underwent a VA examination to 
ascertain the severity of his service-connected major depressive 
disorder.  The Veteran complained of significant problems with 
depression and asserted that he felt as though "the weight of 
the world [was] on his shoulders."  Although the Veteran 
reported continued unemployment, he was training full-time to be 
a minister, serving as apprentice to a pastor while conducting 
ministry work at rest homes and at his church.  The Veteran also 
stated that he was soon enrolling in theology courses.  The 
Veteran reported engaging in some social interaction with members 
of his church.  Further, the Veteran reported being married to 
his sixth spouse for about 5 years, but described their 
relationship as "very poor."  The Veteran stated that his 
family was spread out over the country, but that he was often 
called and relied upon for advice and support.  He said his 
daughter lived near him, but that she had cut contact off with 
him for unknown reasons.  The Veteran stated that he did not have 
any legal problems.  A mental status examination was accomplished 
and demonstrated that the Veteran presented with a mildly 
restricted affect; became somewhat tearful when discussing stress 
about his physical problems; had a dysphoric mood; no impairment 
of thought processing or communication; no delusion or 
hallucinations; appropriate eye contact and behavior; reported 
occasional, fleeting suicidal ideations when under high stress, 
although not then suicidal and was coping by thinking positive 
thoughts and about his religious ideas; reported occasional 
homicidal thoughts, but never acted upon them, had no intent to 
act upon them, and was deemed to be in adequate control of his 
temper; able to adequately maintain personal hygiene and perform 
activities of daily living; was oriented; made subjective 
complaints of short-term memory problems stemming from 
difficulties with concentration and distractibility; demonstrated 
speech within normal limits; no obsessive behavior; no panic 
attacks; and adequate impulse control.  The Veteran then reported 
significant problems with depressed mood on a daily basis, 
including crying spells, feelings of low self-worth, anhedonia, 
low motivation, irritability, pessimism, and poor appetite.  He 
also reported periods of heightened anxiety, occurring up to 2 
times per day and, at times, lasting days at a time.  
Consequently, the Veteran reported difficulty concentrating, 
difficulty sitting still, and being "fidgety" and nervous.  He 
further reported poor sleep, difficulties with middle insomnia, 
and being woken up by pain.  He estimated sleeping 3 to 4 hours 
each night.  The diagnosis was major depressive disorder; no GAF 
score was assigned.

In May 2007, the Veteran reported ongoing marital strife and that 
he felt as though she "pulls him [down]," and that he was 
unable to progress further with his life ambitions.  He also 
reported being less depressed and doing well with his 
medications.  He denied any problems with his appetite and his 
ability to sleep, and reported that his energy levels had 
improved.  His mood was self-described as better, and he denied 
feelings of helplessness, hopelessness, other psychotic symptoms, 
and suicidal and homicidal ideations.  A mental status 
examination showed that the Veteran was fairly groomed; generally 
pleasant and cooperative; appeared less angry; mood described as 
"doing pretty well"; an appropriate and euthymic affect; linear 
and logical thinking; no delusions or hallucinations; intact 
judgment and insight; and was otherwise alert and oriented.  The 
diagnosis was major depressive disorder, recurrent, mild, and a 
GAF score of 45 was assigned.

At a September 2007 appointment to address his prescription 
medications, the Veteran reported that was doing much better; 
losing weight; gaining better control over blood pressure and 
diabetes; and feeling positive about himself.  He continued 
living with his wife, but reported that he was going to contact 
to a lawyer to initiate the process of separating from his 
spouse.  Beyond his marital problems, the Veteran was doing well, 
including sleeping better, having a "fine" appetite, good 
energy levels, and a self-described mood as "doing well."  He 
denied feeling depressed; denied suicidal and homicidal 
ideations; and denied hallucinations.  A mental status 
examination revealed that the Veteran was fairly well groomed; 
calm; generally pleasant and cooperative; not having anger 
issues; was not hostile and did not demonstrate irritability; had 
a euthymic and appropriate affect; linear and logical thinking; 
his thought content was without delusions or suicidal or 
homicidal ideations; and his judgment and insight were deemed 
intact.  The diagnosis was major depressive disorder, recurrent, 
mild, without psychotic features.  The examiner assigned a GAF 
score of 55, and stated that the Veteran was beginning to show 
some improvement, was dealing with his marital issues on a much 
better level, was less depressed, did not feel frustrated, and 
was in more control of the situation.

At a July 2008 follow-up appointment for medication management 
and supportive therapy, the Veteran stated that he was doing well 
his depression, but continued to struggle with his physical 
problems, which caused him to feel depressed.  The Veteran 
reported "coming to terms" with his relationship with his 
spouse and that he "might as well get used to it."  He did not 
feel depressed as far as his marriage was concerned, but was very 
down and unhappy with his physical conditions.  He denied 
suicidal and homicidal ideations, and denied delusions and 
hallucinations.  A mental status examination demonstrated that 
the Veteran "continue[d] to do quite well"; was generally calm, 
pleasant, and cooperative, with no agitation; self-described his 
mood as "a bit upset with his medical conditions, but otherwise 
doing okay"; had an appropriate and euthymic affect; and linear, 
logical, and goal-directed thought.  The diagnosis was major 
depressive disorder, recurrent, moderate, without psychotic 
features.  The examiner assigned a GAF score of 51.

In September and December 2008, the Veteran essentially 
reiterated his subjective complaints from July 2008, and mental 
status examinations resulted in findings that mirrored those from 
the July 2008 examination.  The diagnosis in both September and 
December was major depressive disorder, recurrent, mild, without 
psychotic features.  His GAF score was 62 in September, and 66 in 
December.

In March 2009, the Veteran reported that his 8-year marriage had 
been difficult from the beginning, and that the only time he and 
his spouse were together was in church, but even on those 
occasions, there was friction.  The Veteran reported that he was 
not sleeping well, estimating only 3 hours per night with an 
afternoon nap.  He contended that most of his problem with 
sleeping was due to neck and back pain.  Paradoxically, as noted 
by the examiner, the Veteran stated that his mood was "good," 
rating it as a 7 on a 10-point scale.  He further stated that, 
"Today[,] I feel as good as I've ever felt.  I've felt that way 
since I've given my life to God."  A mental status examination 
showed that the Veteran made good eye contact; was pleasant and 
cooperative; had no psychomotor agitation or retardation; a 
"mildly constricted" affect; denied suicidal and homicidal 
ideations, plan, or intent; denied any paranoid delusions or 
obsessions and hallucinations; his thought process was linear, 
logical, and goal-directed; and his judgment, insight, and memory 
were deemed intact.  The assessment was as follows:

Despite the [V]eteran's 8 years of continual 
chronic tension and very little interaction in a 
peaceful manner with his [spouse], the [V]eteran 
still states that his mood is as good as it has 
ever been in years.  He has a very philosophical 
attitude about his situation, but understands 
that there are additional complications that may 
be coming with his [spouse]'s increasing marital 
agitation.  His main problem seems to be sleep.  
He states that has been a chronic condition, but 
that a lot of it is due to pain issues.  He 
states that the pain has increased since he has 
been removed from oxycodone (national shortage) 
to hydrocodone.

The diagnosis was major depressive disorder, recurrent, in 
remission.  His GAF score was 65.

In April 2009, the Veteran again reported continued marital 
problems, which were exacerbated because his spouse lost her job.  
He was considering a divorce.  The Veteran also reported that he 
continued deriving joy from his work at this church and with the 
church choir.  The Veteran stated that a reduction in his 
medications improved his sleep and that he was sleeping soundly 
for 8 hour every night.  During a mental status examination, the 
Veteran made good eye contact; was pleasant and cooperative; his 
speech was normal in rate and tone; he rated his mood as being an 
8 on a 10-point scale, and a 10 out of 10 when he engaged in work 
at the church; he had a euthymic affect with full range; his 
thinking was linear, logical, and goal-directed; his thought 
content was without suicidal or homicidal ideations, plans, or 
intent; his judgment seemed intact; and did not endorse any 
"behavioral dysfunctions."  The diagnosis and assessment were 
as follows:

Major depression[,] recurrent[,] is in remission 
with his medications.  There is continual stress 
secondary to the very chronic and dysfunctional 
marital relationship.  His chronic adjustment 
disorder with depressed mood and anxiety 
secondary to his marital situation and pain 
issues continues to linger, but he is doing very 
well as can be seen from his mood which can be 
10/10 when he is in nonmalignant social 
interactions.

The examiner assigned a GAF score of 65.

In July 2009, the Veteran underwent a VA examination to ascertain 
the severity of his service-connected major depressive disorder.  
The examiner noted that the Veteran was receiving ongoing 
treatment since the January 2006 VA examination, and has been 
prescribed paroxetine, miratazapine, and propranolol.  The 
examiner also noted that recent treatment reports demonstrated 
that the Veteran was doing well with his depression; that he was 
coping with chronic pain and marital problems; and that he 
continued to enjoy working at his church.  At this examination, 
the Veteran reported that he continued to work full-time as an 
associate or assistant pastor, but that he was not paid.  He 
stated that he showed up to work regularly, that he did his job 
adequately, and that he enjoyed his work, which lifted his mood.  
The Veteran also stated that he was a member of the choir, taught 
Sunday school, and visited the sick while they were in the 
hospital.  He claimed to participate in "a lot" of social 
interaction at his church, and that he spends his time reading 
the Bible, fishing, and performing lawn care.  He reported that 
he had been married to his 6th wife for 10 years, but that there 
was significant marital discord.  Based on the Veteran's 
description of the marital difficulties, the examiner noted that 
their problems seemed to be related more to his spouse's 
"interaction style" than to him or his mood problems.  The 
Veteran invited a 17-year old nephew to move in with he and his 
spouse, and he reported being able to get along with this nephew.  
The Veteran also reported that his daughter continued to cut off 
her relationship with him.  A mental status examination revealed 
that the Veteran's affect was "broad" and his mood appeared 
euthymic; he appeared to be in no significant emotional distress; 
with no impairment of thought processing or communication; no 
delusions or hallucinations; appropriate eye contact and 
behavior; occasional suicidal thoughts, with no intent to act 
upon such thoughts; no homicidal thoughts, but periodic hostile 
thoughts during "the heat of conflict," with no intent to act 
upon such thoughts; adequate personal hygiene; adequate ability 
to perform activities of daily living; oriented; subjective 
complaints of short-term memory problems, likely related to 
concentration difficulties; no obsessive-compulsive behavior; 
speech within normal limits; and no panic attacks.  The Veteran 
reported that he did not have a lot of anxiety, but sometimes 
felt tense or worried about "tomorrow."  The Veteran asserted 
that his mood was good or adequate approximately 80 percent of 
the time; the other 20 percent of the time, he described his mood 
as low, down, and pessimistic, without crying spells.  He 
responded to these "low moods" with prayer and staying busy or 
occupied.  The Veteran asserted that the origin of these moods 
were sometimes unexplained, while other times they are due to 
marital strife.  The Veteran further reported mild impulse 
control difficulties with periodic angry outbursts.  The Veteran 
reported being able to achieve about 6 hours of sleep each night, 
which he felt was enough sleep for him, and that he would wake up 
"pretty refreshed."  The Veteran also stated that a medical 
procedure reduced his back pain and, thus, he was better able to 
sleep.  The diagnosis was major depressive disorder with a GAF 
score of 67.

In May 2010, the Veteran testified at a Board hearing about the 
severity of his service-connected major depressive disorder.  
Specifically, the Veteran testified that he experienced 
depression; anxiety; a short temper; an occasionally inability to 
get along with others; feelings of isolation; difficulty 
communicating; and memory loss or absent-mindedness.  The Veteran 
also testified that he was able to sleep with the assistance of 
medications prescribed to him for his diagnosed sleep apnea.  The 
Veteran's representative also referred the Board to the symptoms 
contained in previous examinations, including heightened anxiety 
and crying spells.

Since March 2004, the Veteran's GAF scores have ranged from as 
high as 85, indicating absent or minimal symptoms, then dropped 
to 45, indicating severe symptoms, before rebounding to, most 
recently, 67, indicating mild symptoms.  Although GAF scores are 
important in evaluating mental disorders, the Board must consider 
all the pertinent evidence of record and set forth a decision 
based on the totality of the evidence in accordance with all 
applicable legal criteria.  See Carpenter, 8 Vet. App. at 242.  
Accordingly, an examiner's classification of the level of 
psychiatric impairment, by word or by a GAF score, is to be 
considered but is not determinative of the percentage VA 
disability rating to be assigned; the percentage evaluation is to 
be based on all the evidence that bears on occupational and 
social impairment.  Id.; see also 38 C.F.R. § 4.126 (2009); 
VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).

During the pendency of this appeal, the Veteran's major 
depressive disorder was manifested by the following constellation 
of symptoms: being well groomed, fairly groomed, or fairly well 
groomed, and that he was able to maintain his personal hygiene 
adequately.  The Veteran was consistently found to be able to 
perform activities of daily living adequately.  He was generally 
pleasant and cooperative; laughed a lot during some therapy 
sessions; made good, reasonable, or appropriate eye contact; 
exhibited no psychomotor abnormalities or retardation, except for 
some "mild" agitation; his thinking was generally coherent, 
connected, and free of overt delusional content; there were no 
signs or reports of hallucinations; no internal preoccupation; 
and no gross impairment in judgment.  It was determined that the 
Veteran had no gross impairment of impulse control, with the 
exception of periodic angry outbursts.  He demonstrated 
relatively good and/or intact insight; there were no gross 
deficits of cognitive functions; he was uniformly found to be 
fully alert and oriented to time, place, and person; and that his 
speech of a normal rate, volume, fluency, and coherency, with 
tight associations, but slightly loud on one occasion.  With the 
exception of 2 instances, he denied feelings of worthlessness, 
hopelessness, or excessive guilt.  He consistently demonstrated 
linear, logical, and goal-directed thinking; no impairment of 
thought processing or communication; no reports or findings of 
panic attacks; and he did not endorse any "behavioral 
dysfunctions."  He denied crying episodes with the exception of 
one instance.  He mostly denied suicidal and homicidal ideations, 
but did report occasional, fleeting suicidal ideations when under 
high stress and occasional homicidal thoughts, but never had 
plans for or acted upon either.  He was deemed to be in adequate 
control of his temper.  He complained of short-term memory 
problems stemming from difficulties with concentration and 
distractibility.  He had moods that were self-described as 
"alright," and "angry," or that he was "doing great," or 
"doing pretty well."  He also scored his mood as an 8 on a 10-
point scale and, when doing his work at the church, a 10 out of 
10.  On another occasion, the Veteran's mood was described as 
dysphoric.  He also stated that he experienced mood swings.  
During the pendency of this appeal, his affect was deemed to be 
"broad"; generally euthymic; of normal range; with no evidence 
of inappropriateness or lability; full; neutral; hostile and 
agitated with increased anxiety; mildly anxious; angry; mildly 
restricted; or "mildly constricted."  At times, the Veteran was 
found to have some hostility and anger when discussing his spouse 
or issues of his health care; showed some suppressed anger; 
appeared very angry; quite anxious; and/or felt tense or worried 
about "tomorrow."  At other times, he was calm; not hostile; 
very relaxed; and had no anxiety.  He reported periods of fatigue 
and low energy.  There were also periods when he reported an 
inability to sleep, but attributed this inability to pain 
stemming from physical conditions.  At other times during this 
appeal, the Veteran reported being able to achieve 6 to 8 hours 
of sleep and that he was able to sleep using a CPAP machine.

The objective evidence of record does not demonstrate 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of long-term memory; impaired 
judgment; impaired abstract thinking; and difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9434.  In 
terms of employment during the pendency of this appeal, the 
Veteran reported working full-time as an apprentice or assistant 
to a pastor while training to be a minister in his church.  
Further, the Veteran stated that he was taking theology courses 
and teaching Sunday school.  The Veteran reported ongoing marital 
strife with his spouse and having no relationship with his 
daughter, but that he was able to get along with his nephew, 
socialize "a lot" at church, participate in the church choir, 
and visit people that were ill while they were in the hospital.  
Further, the Veteran stated that he was often relied upon for 
familial advice and support.  Consequently, the Board finds that 
an evaluation in excess of 30 percent is not warranted for the 
Veteran's service-connection major depressive disorder at any 
time during the pendency of this appeal.  Id.; Hart, 21 Vet. App. 
at 510; see 38 C.F.R. § 4.7 (2009).

Generally, evaluating a disability using either the corresponding 
or the analogous diagnostic codes contained in the Rating 
Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2009).  
However, because the ratings are averages, it follows that an 
assigned rating may not completely account for each individual 
veteran's circumstance, but nevertheless would still be adequate 
to address the average impairment in earning capacity caused by 
disability.  However, in exceptional cases where the rating is 
inadequate, it may be appropriate to assign an extraschedular 
rating.  38 C.F.R. § 3.321(b) (2009).

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate, a task 
performed either by the RO or the Board.  Id.; see Thun v. Peake, 
22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see 
also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating 
[S]chedule will apply unless there are 'exceptional or unusual' 
factors which render application of the schedule impractical.").  
Therefore, initially, there must be a comparison between the 
level of severity and symptomatology of the Veteran's service-
connected disability with the established criteria found in the 
Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  
If the criteria reasonably describe the Veteran's disability 
level and symptomatology, then the Veteran's disability picture 
is contemplated by the Rating Schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is required.  

The Board finds that the Veteran's disability picture is not so 
unusual or exceptional in nature as to render the already 
assigned rating inadequate.  The Veteran's service-connected 
major depressive disorder is evaluated as a psychiatric disorder 
pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9434, the criteria 
of which is found by the Board to specifically contemplate the 
level of occupational and social impairment caused by his 
disability.  Id.  The Veteran's major depressive disorder was 
manifested by being well groomed, fairly groomed, or fairly well 
groomed, and that he was able to adequately maintain his personal 
hygiene.  The Veteran was consistently found to be able to 
perform activities of daily living adequately.  He was generally 
pleasant and cooperative; laughed a lot during some therapy 
sessions; made good, reasonable, or appropriate eye contact; 
exhibited no psychomotor abnormalities or retardation, except for 
some "mild" agitation; his thinking was generally coherent, 
connected, and free of overt delusional content; there were no 
signs or reports of hallucinations; no internal preoccupation; 
and no gross impairment in judgment.  It was determined that the 
Veteran had no gross impairment of impulse control, with the 
exception of periodic angry outbursts.  He demonstrated 
relatively good and/or intact insight; there were no gross 
deficits of cognitive functions; he was uniformly found to be 
fully alert and oriented to time, place, and person; and that his 
speech of a normal rate, volume, fluency, and coherency, with 
tight associations, but slightly loud on one occasion.  With the 
exception of 2 instances, he denied feelings of worthlessness, 
hopelessness, or excessive guilt.  He consistently demonstrated 
linear, logical, and goal-directed thinking; no impairment of 
thought processing or communication; no reports or findings of 
panic attacks; and he did not endorse any "behavioral 
dysfunctions."  He denied crying episodes with the exception of 
one instance.  He mostly denied suicidal and homicidal ideations, 
but did report occasional, fleeting suicidal ideations when under 
high stress and occasional homicidal thoughts, but never had 
plans for or acted upon either.  He was deemed to be in adequate 
control of his temper.  He complained of short-term memory 
problems stemming from difficulties with concentration and 
distractibility.  He had moods that were self-described as 
"alright," or "angry," or that he was "doing great," or 
"doing pretty well."  He also scored his mood as an 8 on a 10-
point scale and, when doing his work at the church, a 10 out of 
10.  On another occasion, the Veteran's mood was described as 
dysphoric.  He also stated that he experienced mood swings.  
During the pendency of this appeal, his affect was deemed to be 
"broad"; generally euthymic; of normal range; with no evidence 
of inappropriateness or lability; full; neutral; hostile and 
agitated with increased anxiety; mildly anxious; angry; mildly 
restricted; or "mildly constricted."  At times, the Veteran was 
found to have some hostility and anger when discussing issues of 
his health care; showed some suppressed anger; appeared very 
angry; quite anxious; and /or felt tense or worried about 
"tomorrow."  At other times, he was calm; not hostile; very 
relaxed; and had no anxiety.  He reported periods of fatigue and 
low energy.  There were also periods when he reported an 
inability to sleep, but attributed this inability to pain 
stemming from physical conditions.  At other times during this 
appeal, the Veteran reported being able to achieve 6 to 8 hours 
of sleep and that he was able to sleep using a CPAP machine.  
When comparing this disability picture with the symptoms 
contemplated by the Rating Schedule, the Board finds that the 
Veteran's experiences are congruent with the disability picture 
represented by a 30 percent disability rating.  Ratings in excess 
of 30 percent are provided for certain manifestations of major 
depressive disorder, but the medical evidence demonstrates that 
those manifestations are not present in this case.  The criteria 
for a 30 percent rating reasonably describe the Veteran's 
disability level and symptomatology.  Consequently, the Board 
concludes that a schedular evaluation is adequate and that 
referral of the Veteran's case for extraschedular consideration 
is not required.  See 38 C.F.R. § 4.130, Diagnostic Code 9434; 
see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance of 
the evidence is against assigning an evaluation in excess of 30 
percent for the disability at issue herein at any time during the 
appeal period, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).




ORDER

An evaluation in excess of 30 percent for service-connected major 
depressive disorder is denied.


REMAND

With respect to the Veteran's service connection claims 
referenced in the Introduction above, after these claims were 
certified to the Board, the Veteran submitted treatment reports 
without a contemporaneous waiver of RO adjudication.  38 C.F.R. 
§§ 19.37, 20.1304 (2009).  Specifically, the Veteran submitted 
treatment reports from the Salem, Virginia VA Medical Center 
demonstrating that he underwent magnetic resonance image scanning 
of his of his cervical spine in February 2010.  Further, the 
Veteran submitted an August 2010 medical opinion from J.J.M., 
M.D., which concerned each of the claimed disorders.  The Board 
finds this evidence is relevant to the Veteran's service 
connection claims and is not duplicative of the evidence already 
of record.  Consequently, the Board finds that a remand is 
warranted in order for the RO re-adjudicate these claims, 
incorporating all of the relevant evidence of record.  Id.

With respect to the Veteran's claim of entitlement to bowel and 
bladder dysfunction, a December 14, 2005 VA treatment record 
demonstrated that he complained of epigastric distress with 
symptoms of diarrhea and constipation that was associated with 
nonservice-connected gastroesophageal reflux disease.  The 
Veteran denied difficulty voiding, use of incontinence briefs, or 
use of a catheter.  On October 19, 2005, the Veteran reported a 
strong urge to urinate throughout the day and night with problems 
completely emptying his bladder.  He also reported decreased 
nocturia and one instance of urinating while he slept.  At the 
September 12, 2005 VA examination, the Veteran specifically 
denied erectile dysfunction and bowel or bladder dysfunction.  
During the May 2010 Board hearing, the Veteran asserted that his 
current bowel and bladder dysfunction were due to his service-
connected lumbar spine disability.  In his August 2010 letter, 
Dr. J.J.M. associated the Veteran's current "urinary and bowel 
problems" to an inservice fall from parallel bars in 1971 
without explanation.  See Miller v. West, 11 Vet. App. 345, 348 
(1998) (find that bare conclusions without a factual predicate in 
the record are not considered probative).  A review of the 
evidence of record also demonstrated that the Veteran had a 
history of prostatitis and, in February 2007, was diagnosed with 
prostate cancer; Dr. J.J.M.'s August 2010 opinion did not address 
the Veteran's prostatitis or prostate cancer.  As such, the Board 
finds that a VA examination would be helpful in evaluating this 
claim.  Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (noting 
that remand may be required if record before the Board contains 
insufficient medical information for evaluation purposes); Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).

In the August 2010 letter, Dr. J.J.M. opined that the Veteran 
injured his right shoulder and his cervical spine as a result of 
the inservice 1971 fall from parallel bars.  In September 1984, 
the Veteran reported being involved in a motor vehicle accident 
that resulted in a "rather severe" injury to his neck and back, 
but was unable to remember the date of the accident.  In 
September 1988, the Veteran was treated for an injury to his 
right shoulder that was incurred pursuant to his work as a police 
officer.  Neither of these incidents was addressed by Dr. J.J.M. 
in the August 2010 opinion.  As such, the Board finds that the 
evidence of record is insufficient to appropriately evaluate 
these claims and, thus, a VA examination is necessary.  Id.

With respect to his claim of entitlement to service connection 
for hypertension, the Veteran asserted that this disorder is 
related to pain associated with this service-connected lumbar 
spine disability.  During the May 2010 Board hearing, the Veteran 
reiterated this assertion and reported that he was then taking a 
prescription medication to treat hi hypertension.  In his August 
2010 letter, Dr. J.J.M. found that the pain associated with the 
Veteran's service-connected lumbar spine disability "elevated 
[the Veteran's] blood pressure."  Dr. J.J.M. went on to opine as 
to a "cascading effect" started by the 1971 injury without 
further elaboration.  See Miller, 11 Vet. App. at 348.  
Consequently, the Board finds that a remand for a VA examination 
is necessary to evaluate this claim.  Id.



Accordingly, the case is remanded for the following action:

1.  The RO must request that the Veteran 
identify all VA and non-VA medical providers 
who have treated him for a bowel and bladder 
dysfunction, hypertension, a right should 
disorder, and a neck disorder during the 
pendency of this appeal.  The RO must then 
attempt to procure copies of all records that 
have not previously been obtained from the 
identified treatment sources.  All attempts 
to secure this evidence must be documented in 
the claims file by the RO.  If, after making 
reasonable efforts to obtain named records 
the RO is unable to secure same, the RO must 
notify the Veteran and (a) identify the 
specific records the RO is unable to obtain; 
(b) briefly explain the efforts that the RO 
made to obtain those records; (c) describe 
any further action to be taken by the RO with 
respect to the claim; and (d) notify the 
Veteran that he is ultimately responsible for 
providing the evidence.  The Veteran then 
must be given an adequate opportunity to 
respond.

2.  Then, the Veteran must be afforded 
appropriate VA examinations as follows: 

(1) to determine the presence of bowel and/or 
bladder dysfunction and, if either present, 
if they etiologically related to the 
Veteran's service-connected lumbar spine 
disability, taking into consideration the 
Veteran's history of prostatitis and prostate 
cancer; 

(2) to determine the presence of hypertension 
and, if present, if it is etiologically 
related to the Veteran's service-connected 
lumbar spine disability, to include pain that 
the Veteran experienced as result of the 
service-connected lumbar spine disability.  
Further, the examiner must address whether 
any medications prescribed pursuant to any of 
the Veteran's service-connected disabilities 
aggravated the Veteran's hypertension beyond 
its natural course;

(3) to determine the presence of a right 
shoulder disorder and, if present, whether it 
is etiologically related to the alleged 
inservice 1971 fall from the parallel bars, 
to include consideration of the Veteran's 
post-service, work-related injury to his 
right shoulder.  Further, the examiner must 
opine as to whether the Veteran's right 
shoulder disorder is etiologically related to 
or aggravated beyond its natural course by 
his service-connected lumbar spine 
disability; 

(4)  to determine the presence of a neck 
disorder and, if present, whether it is 
etiological related to the alleged inservice 
1971 fall from the parallel bars, to include 
consideration of the Veteran's post-service 
motor vehicle accident that resulted in a 
neck injury.  The examiner must also opine as 
to whether any neck disorder is etiologically 
related to or aggravated beyond its natural 
course by his service-connected lumbar spine 
disability;

(5)  If, and only if, it is determined that a 
found neck disorder was etiologically related 
to the 1971 fall or the Veteran's service-
connected lumbar spine disability, or was 
aggravated beyond its natural course by the 
Veteran's service-connected lumbar spine 
disability, the examiner must opine as to the 
etiological relationship of the found neck 
disorder and the Veteran's bowel and bladder 
dysfunction; his hypertension, including from 
pain experienced by the Veteran from the neck 
disorder; and his right shoulder disorder, to 
include aggravation beyond its natural 
course.

A thorough rationale for each opinion 
expressed must be provided.  If any examiner 
cannot render an opinion without resorting to 
speculation, that examiner must so state, and 
must thoroughly explain why speculation is 
required.  Any report prepared must be typed.

3.  The RO must notify the Veteran that it is 
his responsibility to report for any 
examination scheduled, and to cooperate in 
the development of the claims.  The 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 
3.655 (2009).  In the event that the Veteran 
does not report for any scheduled 
examination, documentation must be obtained 
and associated with the claims file that 
shows that notice scheduling the examination 
was sent to the last known address.  
Documentation must be also be obtained and 
associated with the Veteran's claims file 
demonstrating any notice that was sent was 
returned as undeliverable.

4.  The examination report must be reviewed 
by the RO to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in any 
manner, the RO must implement corrective 
procedures.

5.  The RO must re-adjudicate the Veteran's 
claims of entitlement to service connection 
for partial loss of the bilateral lower 
extremities, bowel and bladder dysfunction, 
hypertension, a right shoulder disorder, and 
a neck disorder, incorporating any additional 
evidence received since the August 2009 
supplemental statement of the case.  If any 
of the benefits sought are not granted to the 
Veteran's satisfaction, a supplemental 
statement of the case must be issued, and the 
Veteran and his representative must be 
afforded the appropriate period to respond.  
Thereafter, the case must be returned to the 
Board, as appropriate.

No action is required by the Veteran until he receives further 
notice; however, the Veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



______________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


